ACCEPTED
                                                                                           14-18-00288-CV
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                         5/18/2018 9:56 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                No. 14-18-00288-CV

                                                              FILED IN
                                                       14th COURT OF APPEALS
                     IN THE FOURTEENTH COURT OF APPEALS HOUSTON, TEXAS
                                                       5/18/2018 9:56:23 AM
                               HOUSTON, TEXAS
                                                       CHRISTOPHER A. PRINE
                                                                Clerk


                              PINTAIL LANDFILL, LLC,
                                                      Appellant,
                                           v.
 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY; RICHARD A. HYDE, P.E.,
     IN HIS OFFICIAL CAPACITY AS TCEQ EXECUTIVE DIRECTOR; AND
             CITIZENS AGAINST THE LANDFILL IN HEMPSTEAD,

                                                      Appellees.


             UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE BRIEF OF APPELLANT



TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF APPEALS:


      Appellant Pintail Landfill, LLC (“Pintail”) files this unopposed motion for an

order extending the time to file its brief in this appeal pursuant to Tex. R. App. Proc.

10.5(b) and 38.6(d), and in support thereof would respectfully show:

      1.     The current due date for Pintail’s brief in this appeal is May 25, 2018.

      2.     Pintail respectfully requests an extension of thirty-one (31) days for

filing its brief so that the brief would need to be filed in this Court by no later than

June 25, 2018.


                                                1
      3.       Pintail requests this extension so Pintail will have the necessary time

for review of the record and the drafting of the brief.

      4.       No previous extensions have been requested by Pintail in connection

with this matter.

      5.       This motion is filed not for purposes of delay, but so that justice may

be done.

      6.       Counsel for Appellees have indicated that Appelles are not opposed to

this motion.

                                        Prayer

      WHEREFORE, for the reasons stated above, Pintail Landfill, LLC

respectfully requests that the Court issue an order granting the requested extension

thereby establishing a filing deadline for Pintail’s brief of June 25, 2018.

                                  Respectfully submitted,

                                  /s/ John A. Riley
                                  JOHN A. RILEY
                                  State Bar No. 16927900
                                  PAUL C. SARAHAN
                                  State Bar No. 17648200
                                  HOLLAND & KNIGHT LLP
                                  111 Congress Ave., Suite 540
                                  Austin, Texas 78701
                                  (512) 472-1081
                                  (512) 472-7473 (fax)

                                  ATTORNEYS FOR PINTAIL LANDFILL,
                                  LLC


                                             2
                             Certificate of Conference
      As required by Tex. R. App. Proc. 10.1(a)(5), I certify that counsel for Pintail
Landfill, LLC has conferred with counsel for the opposing parties in this case and
each counsel has stated that she is not opposed to this motion.

                                                    /s/ John A. Riley
                                                    JOHN A. RILEY




                                            3
                         CERTIFICATE OF SERVICE


       I certify that a true and correct copy of the foregoing Pintail Landfill, LLC’s
Unopposed Motion for Extension of Time to File Brief of Appellant has been sent
to the following persons by electronic filing system on this 18th day of May, 2018.


                                                    /s/ John A. Riley
                                                    John A. Riley

Ms. Cynthia Woelk
Cynthia.Woelk@oag.texas.gov
Assistant Attorney General
Daniel C. Wiseman
Daniel.Wiseman@oag.texas.gov
Assistant Attorney General
Lisa McClain Mitchell
Lisa.Mitchell@oag.texas.gov
Assistant Attorney General
Office of the Attorney General
P.O. Box 12548, MC-018
Austin, TX 78711-2548

Attorneys for the TCEQ and Richard Hyde, P.E.,
in his Official Capacity as TCEQ Executive Director


Ms. V. Blayre Peña
Hance Scarborough, LLP
400 W. 15th Street, Suite 950
Austin, TX 78701

Attorney for Citizens Against the Landfill in Hempstead




                                            4